COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  EX PARTE: DANNY SALCIDO,
                                     §        No. 08-19-00178-CR
                     Appellant.
                                     §          Appeal from the

                                                 §               120th District Court

                                                 §            of El Paso County, Texas

                                                 §           (TC# 20150D02954-120-1)

                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until January 28, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before January 28, 2020.


       IT IS SO ORDERED this 30th day of December, 2019.


                                     PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.